Citation Nr: 1002353	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-34 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from January 1969 to 
January 1971.  For service in the Republic of Vietnam, he was 
awarded the Combat Infantryman Badge and Air Medal, among 
others.  He died in September 2006, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Saint Louis, Missouri.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  During the Veteran's lifetime, he had been granted 
service connection for post-traumatic stress disorder (PTSD) 
with a 30 percent evaluation effective from October 2002; 
service connection for hypertension, chronic renal disease, 
and peripheral neuropathy of the lower extremities had been 
denied.  

3.  The Veteran died in September 2006, at age 60, from 
sepsis, gangrene of the right leg, and peripheral vascular 
disease; other significant conditions contributing to death 
but not resulting in the underlying cause of death were end 
stage renal disease, cirrhosis, emphysema, and hypertension.  

4.  None of the causes of the Veteran's death were incurred 
or aggravated or otherwise attributable to any incident, 
injury, disease or exposure of active military service.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to the cause the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The appellant in this case was provided formal VCAA notice in 
November 2006, prior to the issuance of the rating decision 
now on appeal from August 2007.  This notice informed her of 
the evidence necessary to substantiate her claim, the 
evidence she was responsible to submit, the evidence VA would 
collect on her behalf, and advised she submit any relevant 
evidence in her possession.  The service treatment records 
and certain early private medical records were already on 
file.  Significant private inpatient and outpatient treatment 
records in the years prior to the Veteran's death and records 
of his terminal hospitalization and death certificate were 
collected.  All known available evidence has been collected 
for review and the VCAA is satisfied.  38 U.S.C.A. §§ 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  
However, in the complete absence of any competent, credible 
evidence that the Veteran's death from sepsis, gangrene and 
peripheral vascular disease was attributable to any incident, 
injury, disease or exposure during service, or any signs or 
symptoms of these disorders during service, the Board finds 
that there is no duty to obtain such medical opinion.  
38 U.S.C.A. § 5103A(d).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
cardiovascular-renal disease, hypertension, and cirrhosis of 
the liver, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Additionally, there are a list of diseases which may be 
presumed by law to be attributable to exposure to herbicide 
agents (Agent Orange) from a Veteran's physical presence in 
the Republic of Vietnam during that conflict.  However, VA 
has determined that a presumption of service connection based 
on exposure to herbicides used in Vietnam is warranted for 
only those conditions which VA has found a positive 
association between the condition and such exposure.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise causally related to service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

Analysis:  During the Veteran's lifetime, service connection 
was in effect for PTSD with a 30 percent evaluation effective 
from October 2002.  The January 2004 rating decision which 
effected this grant also denied service connection for 
chronic renal disease, hypertension, and peripheral 
neuropathy of the lower extremities secondary to exposure to 
herbicide agents.  The Veteran was informed of those denials 
during his lifetime and his appellate rights and he did not 
appeal and that decision became final.  

It has been the appellant's contention throughout the 
pendency of the appeal, that the Veteran's death is directly 
attributable to his presumed exposure to herbicide agents 
during his one-year service in the Republic of Vietnam.  She 
has provided her own lay opinion that the Veteran had been 
misdiagnosed during his lifetime and that he actually had 
diabetes mellitus which contributed to his death.  She has 
also argued that his hypertension materially contributed to 
the Veteran's death sufficient for an award of dependency and 
indemnity compensation, and has argued that VA may at some 
time in the future add hypertension to the list of diseases 
which may be presumed attributable to herbicide agent 
exposure in Vietnam.  In support of this argument, she 
submitted written material from the Institute of Medicine 
(IOM) which refers to a report stating that those exposed to 
herbicide agents have a higher instance of hypertension.  
That is, the IOM report apparently is an epidemiological 
study which simply compares rates of occurrence of 
hypertension in the general population versus those who 
served in Vietnam.  There is nothing in these materials which 
actually includes a clinical-scientific conclusion that 
herbicide agents actually cause an individual to manifest 
hypertension after exposure.  

There is on file a significant quantity of private medical 
records documenting the Veteran's treatment for numerous 
disabilities.  These records clearly reveal that he had 
lengthy history of hepatitis C, alcoholic cirrhosis of the 
liver, renal failure requiring dialysis, congestive heart 
failure, hypertension, severe postoperative peripheral 
neuropathy of the lower extremities with surgical 
intervention on both legs in the 1990's, obesity, coronary 
artery disease, and a lengthy history of tobacco use.  

In the month prior to his death, the Veteran was discovered 
to have an infected toe which became gangrenous and required 
first a below-the-knee amputation, and then an above-the-knee 
amputation.  The Veteran developed systemic inflammatory 
response syndrome with coagulopathy, respiratory failure, 
worsening of his intrinsic renal situation and intractable 
hypotension.  There was also episodic atrial fibrillation.  
It was at this time a treating doctor's opinion that the 
Veteran had irretrievable multi-system organ failure with 
severe anoxic encephalopathy, post-cardiopulmonary arrest, 
renal failure, liver failure, respiratory failure, brain 
failure and hypotension so severe that he could not tolerate 
dialysis which was necessary to control his acidosis.  
Multiple treatment records on file refer to a lengthy 20-year 
history of consuming alcohol, including a pint of liquor and 
a large beer on a daily basis, except for reported sobriety 
for around a year from 2004 to 2005.  Alcohol and tobacco use 
continued until the time of the Veteran's terminal 
hospitalization.  

The Veteran died in September 2006, and the certificate of 
death stated that the immediate cause of death was sepsis 
(blood poisoning) due to or as a consequence of gangrene of 
the right leg, due to or as a consequence of peripheral 
vascular disease.  Other significant conditions contributing 
to death, but not resulting in the underlying cause of death, 
were listed as end-stage renal disease, cirrhosis of the 
live, emphysema, and hypertension.  

A clear preponderance of the evidence on file is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  There is certainly nothing in the service 
medical records or in any records from soon after service to 
show that any of the causes of the Veteran's death were 
manifested during or to a compensable degree in the first 
year following the Veteran's separation from military 
service.  Virtually all of the considerable medical evidence 
of record reveals that the multiple disabilities the Veteran 
manifested were attributable to post-service disease with a 
lengthy history of tobacco and alcohol abuse.  

Although the appellant argues that the Veteran was 
misdiagnosed for diabetes mellitus (a presumptive disease for 
herbicide agents), it is noteworthy that there is no mention 
of diabetes in any clinical record on file, although the 
Veteran did have severe peripheral neuropathy of the lower 
extremities, there is no indication that the Veteran ever 
received a valid diagnosis of diabetes at any time, and the 
record is clear that he was seen and evaluated on numerous 
occasions by competent clinicians for many years prior to his 
death.  The appellant submitted no competent medical evidence 
or opinion supporting an argument that the Veteran had been 
misdiagnosed for diabetes, and the appellant herself as a lay 
person is certainly not competent to offer her own clinical 
opinion of such misdiagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The only medical evidence submitted in support of her claim 
was documentation from the Institute of Medicine referring to 
a study which showed  higher instances of hypertension among 
those exposed to herbicides than those that were not.  
Although the Veteran served in Vietnam and must be presumed 
to have been exposed to herbicide agents, there is at present 
no law or regulation providing for a presumptive grant of 
service connection for hypertension attributable to herbicide 
agent exposure.  Although there is reference to the 
possibility that VA may later add hypertension to the list of 
diseases presumed attributable to herbicide agents, this 
reference is allegorical in nature and not confirmed in any 
official VA statement of policy.  

The Board would note that on a few occasions, VA has 
instituted administrative stays of certain appeals pending 
the outcome of litigation or other regulatory changes, but 
there is no such stay with respect to claims for service 
connection for hypertension attributable to herbicide agent 
exposure.  At present, hypertension may not be presumed by 
law to be attributable to herbicide agent exposure in 
Vietnam.  Moreover, the Board does not find the documentation 
referred to by the Institute of Medicine to be particularly 
compelling in general, or with specificity in the instant 
appeal.  None of his documentation provides any scientific 
basic for concluding that herbicide agents actually cause an 
individual to manifest hypertension during his lifetime.  

Moreover, given the comprehensive medical evidence on file 
for the Veteran, it is certainly unclear whether or not 
hypertension was a major causal factor contributing to the 
Veteran's death in that the death certificate lists cause of 
death as attributable to sepsis, right leg gangrene, and 
peripheral vascular disease, and only lists hypertension 
(among other chronic disabilities) as other significant 
conditions contributing to death, but not resulting in the 
underlying cause of death.  The appellant submitted no 
competent clinical evidence or opinion that hypertension 
actually played a pivotal role in the cause of the veteran's 
death or that hypertension manifested in the Veteran as a 
direct result of his result of his presumed exposure to 
herbicide agents in Vietnam.  

A clear preponderance of the evidence on file is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant is advised that if at some 
time in the future VA does amend the laws and regulations 
adding hypertension as a disease presumed attributable to 
herbicide agents, she should feel free to reopen this claim.  
However, given the facts presented in this case, even if 
hypertension was added as a disease presumed attributable 
herbicide agent exposure, it would still be necessary for her 
to submit evidence showing that hypertension materially 
contributed to the Veteran's death in accordance with 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


